 In the Matter of CnICAGOPNEUMATICTOOLCOMPANY, EMPLOYERandFOREMAN'S ASSOCIATION OF AMERICA (INDEPENDENT), CHAPTER 19,PETITIONERCase No. 7-R-0384--Decided January 9, 1947White and Case,byMr. Thomas Keenan,of New York City, for the.Employer.Mr. Carl Brown,of Detroit, Mich., for the Petitioner.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Detroit,Michigan, on September 9, 1946, before Meyer D. Stein, hearing officer.The hearing officer's rulings made at the hearing are free from.prejudicial error and are hereby affirmed.The Employer's motion,to dismiss is denied for reasons hereinafter stated.Upon the entire record in the case, the National Labor Relations.Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERChicago Pneumatic Tool Company, a New Jersey corporation withits principal office in New York City, is engaged in the manufactureof pneumatic and electric tools at plants located in various sections ofthe United States.The only plant involved in this proceeding is thatlocated at Detroit, Michigan.During the year 1946, the Employer-purchased for use at its Detroit plant materials and equipment valuedin excess of $100,000, of which approximately 75 percent was shippedto it from points outside the State of Michigan.During the sameperiod, the Employer manufactured at this plant finished products of'a value in excess of $100,000, of which approximately 80 percent was.shipped to points outside the State of Michigan.The Employer admits and we find that, it is engagedin commercewithin the meaning of the National Labor Relations Act.72 N. L.R B., No. 3.7 :8DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDThe Petitioner is an unaffiliated labor organization claiming torepresent supervisory employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of any of its supervisory employees uponthe ground that supervisors are not employees within the meaning ofthe Act.Both the Board 1 and the courts 2 have neglited this argu-ment.We find that the supervisory employees considered herein areemployees within the meaning of Section 2 (3) of the Act.We find that a question affecting commerce has arisen concerning,the representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATE UNITThe Petitioner seeks a unit of all supervisory employees by whatevertitle designated below the rank of assistant superintendent, includingsupervisors, foremen, and assistant foremen, in the production, serv-ice,maintenance, power, construction, inspection, stock, receiving andshipping departments, excluding supervisory employees in the general,office, sales, employment, engineering, research and technical divisions,of the Employer and all other employees. The Employer, aside fromits contention that supervisors in general are not employees within themeaning of the Act, contends that the unit sought herein is inappropri-ate upon the ground that the foremen claimed by the Petitioner are aninseparable part of management and have such interests and responsi-bilities as to prevent their being recognized as employees for the pur-poses of collective bargaining.The Employer further contends thateven if certain of the supervisors claimed herein may be considered asemployees within the meaning of the Act, the unit is inappropriate byreason of the inclusion therein of certain higher level supervisoryemployees whose interests and duties conflict with those of supervisoryemployees upon a lower level of supervision 3With respect to the contention of the Employer that all foremenclaimed by the Petitioner are managerial employees and are not prop-IMatter of Packard Motor Car Company,61 N LR B,4,and 64 N. L R B 1212;Matter of L A Young Spring&Wire Corporation,65 N L It. B 298.2N. L. R. B. v. Armour and Company,154 F(2d) 570(C C A 10),Jones d LaughlinSteel Corporation v N. L R B,146 F. (2d) 833(C C A. 5) :N L R B v Skinner &Kennedy Stationery Corporation,113 F.(2d) 667(C CA 8) ;N. L R B v Packard MotorCar Company,157 F.(2d) 80(C C A. 6)The Employer's position,as taken at the hearing, is to the effect that,if the foremenherein concerned are entitled to bargain collectively,the differences in authority on theseveral levels of supervision require that the foremen be divided into two units rather thancombined in one unit as requested by the Petitioner. CHICAGO PNEUMATIC TOOL COMPANY9erly the subject of collective bargaining, the Employer relies (1) uponthe authority of such foremen in regard to the hire, discharge, promo-tion, vacation scheduling, and transfer of available labor supply; and(2) upon the part played by such foremen in the formulation ofEmployer methods and policy and the handling of Employer laborrelations.As regards the authority of the foremen herein concerned withrespect to their personnel or supervisory functions, the record discloses,among other supervisory activities, that foremen make effective recom-mendations as to changes of status for employees under their super-vision; that they translate into action the functions and responsibilitiesof management pertaining to manufacturing; and that they are ineffect the first line of contact between the Employer and the rank andfile employees.We are, however, of the opinion that these and similarmanifestations of authority are of the usual type exercised by foremenand do not establish on the part of the foremen herein concerned suchattributes of management that they should be denied the privilege ofbargaining collectively in a unit of supervisory employees.With respect to the formulation of Employer methods and policyand the handling of Employer Labor Relations, the Employer relies,among .other circumstances, upon the fact that foremen make sugges-tions for the improvement of plant efficiency, that they attend super-visory staff meetings, and act as representatives of the Employer inthe handling of grievances at the first step of the grievance pro-cedure.On the other hand, it does not appear that foremen, as such,have any policy-making functions or that they customarily participatein meetings which result in the formulation of plant-wide manage-ment policy.Furthermore, it is undisputed that the foremen con -cerned do not represent the Employer in the negotiation or executionof agreements with the bargaining representative of the rank and fileworkers.Upon consideration of the evidence as a whole, we are of the opin-ion, that, although the foremen of the Employer are vested with cer-tain management responsibilities with respect to manufacturing andthe maintenance of harmonious relations between the Employer andits rank and file employes, such foremen, as distinguished from policy-making managerial employees, do not have a determinative voice in theformulation of Employer policies, the planning of production, thehandling of the Employer's labor relations, or the hire and dischargeof employees, as to constitute these employees such an integral partof management that they may not be segregated therefrom and recog-nized as a separate group for the purposes of collective bargaining.44 SeeMatter of PackardMotor Car Company,61 N. L It. B 4 and 64 N. L. It. B. 1212. 10DECISIONSOF NATIONALLABOR RELATIONS BOARDThere remains for consideration the suggestion of the Employerthat the foremen involved herein be divided into two groups ratherthan combined in a single bargaining unit. The record discloses that,while certain of the foremen have supervisory authority with respectto other foremen in the same group; the foremen represented by theclassifications herein concerned 5 are on substantially the same super-visory level and perform similar duties and have similar authority,varying only as to area and number of employees under their juris-diction.Upon consideration of the evidence as a whole, we are ofthe opinion that the employees in the classifications of supervisor,assistant foreman, and foreman, have a sufficient community of inter-est derived from the comparable departmental scope of their authorityand are sufficiently distinguishable from those of the higher manage-ment levels to constitute a separate homogeneous group appropriatefor collective bargaining.We find that all supervisory employees, by whatever title designatedbelow the rank of assistant superintendent, including supervisors,assistant foremen, and foremen in the production, service, mainte-nance, power, construction, inspection, stock, receiving and shippingdepartments of the Employer at its Detroit, Michigan, plant, exclud-ing supervisory employees in the general office, sales, employment,engineering, research and technical divisions, constitute a unit appro-priate for the purposes of collective bargaining within the meaning-of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the-purposes of collective bargaining with Chicago Pneumatic Tool Com-pany, Detroit, Michigan, an election by secret ballot shall be conductedas early as possible but not later than thirty (30) days from the date,of this Direction, under the direction and supervision of the RegionalDirector for the Seventh Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll period,immediately preceding the date of this Direction, including employ-ees who did not work during said pay-roll period because they were-ill or on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in per--son at the polls, but excluding those employees who have since quit5 It appearsfrom the record that employeesin the classifications of supervisor and assist-ant foremanoccupypositionscorrespondingto the usual positions of general foremen and:assistant general foremen,respectively. CHICAGO PNEUMATIC TOOL COMPANY11or been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by Foreman's Association of America (Inde-pendent), Chapter 19, for the purposes of collective bargaining.MR. JAMES J. REYNOLDS, JR., Concurring :I. concur in this decision.On the record before us the Petitioneris a duly chartered chapter 6 of the Foreman's Association of America,an unaffiliated labo>: organization restricted in membership to in-dividuals whose duties embrace the direction of work or the super-vision of other employees.' So long as it refrains from admitting tomembership employees other than bona fide supervisors and so long asit remains unaffiliated by agreement, charter, or in any other mannerwith labor organizations of rank and file employees, I am of theopinion that the ultimate certification of the Petitioner would beconsistent with the effectuation of the purposes of the Act and com-patible with the framework of common law and the public interest.The problem of the unionization of supervisory employees and thedegree to which the protection of the Act should be extended or deniedtheir activities is one which has long occupied the, attention of thoseconcerned with the field of industrial relations.Like so manyquestions which provoke the intense but sincere convictions of think-ing men it is in both a legal and moral sense a conflict of two rights ;the human rights of a substantial segment of industrial employeesand the similarly valid property rights of the considerable number ofthose who own and manage our vast industrial facilities. The resolu-tion of this conflict can never be perfect but it is for the Members ofthis Board within the area of their authority to face the issue four-square and to find within the pattern of our industrial economy andthe framework of reference provided by law and experience thatformula which most nearly approaches an equitable balance of theconflicting interests.The time is long since past when a final decisionun this question should be deternitned.As stated in my dissenting opinion inJonesct'Laughlin(71 N. L.R. B. 1261), issued December 31, 1946, I am of the opinion that theBoard has ample authority under the Act to exercise wide discretionin its consideration of petitions looking towards the certification ofbargaining representatives for units of supervisory employees.Al-though the Board has long held, and revie«ing courts have sustainedPetitioner'sExhibitNo. 2-Charterissued to Chapter No. 19-Chicago Pneumatic Toolon March 11, 1943'Constitution of Foreman'sAssociationof America,ArticleIV, The Foreman's Associa-tion of Americashall not become a subordinate affiliate of any labor organization . . .Article VI, Sec. 2, "Membershipin the organization may be obtained by any employee . . .whoseduties require the supervision of other employees." 12DECISIONS OF NATIONALLABOR RELATIONS BOARDits position, that foremen when acting in their own interests are "em-ployees" under t`he Act,8 I believe that a realistic appraisal of theBoard's duties and responsibilities leads to the conclusion that thepower of granting or denying representation petitions is ours to ex-ercise and is not to be limited by a rigid interpretation of Section 7of the Act.°°I believe it is incumbent upon us to weigh with care in each par-ticular case the impact of certification upon the right-not only ofthe individuals immediately concerned but also upon the equally validrights of other groups within our industrial society and indeed uponthe public interest itself.No real and lasting effectuation of the basicaims of the Act in furthering the free flow of commerce can be realizedif, in extending protection to the bargaining activities of supervisoryemployees, we do violence to well established concepts of industrialmanagement under our free enterprise system.The practical implications of the extension of the Act's encour-agement and protection to the unionization of supervisory employees.are not unknown to those familiar with the management of indus-trial facilities.If foremen are organized within unions which alsorepresent rank and file employees, a conflict of loyalty and the disin-tegration of managerial control is inescapable.The argument thatsuccessful unionization of both supervisors and rank and file em-ployees in the same union has long been in existence in a small minorityof industries is not convincing, for in most such instances it is the oldcraft unions which are involved and the problem has become vastlymore complex with the development of our great industrial labororganizations.No foreman, no matter how loyal, can long endure asan effective agent of management when called upon to supervise anddiscipline subordinates who are also his union brothers all equallybound by the same set of union rules of conduct. It is nothing short ofindustrial naivete to think otherwise.Nor is the organization of foremen in unions devoted exclusivelyto the interests of supervisory employees and unaffiliated in anymanner with rank and file unions entirely without threat to the pre-rogatives of management.The position of top management in dis-cussing a demand for better conditions of supervisory employment isobviously less impregnable when dealing with an organization rep-resenting all supervisory employees than when dealing with a singledisgruntled foreman.However, the very elimination of such inequali-ties of bargaining power between employees and employers is afundamental purpose of the Act.To be sure, an intemperately led8AlL RB v Skinner <t Kennedy Stationery Corporation,113 F.(2d) 667(C C. A. 8) ;Matter of Packard Motor Ca? Company,61 N L. R B. 4, 64 N L. R. B. 1212 ; NL. R B:v Pockai d Motor Car Company,157 F (2d) 80 (C. C A 6).9 Sec 7, "Employees shall have the right . . . to bargain collectively through repre-sentatives of their own choosing . . . CHICAGO PNEUMATIC TOOL COMPANY13;foremen's union of whatever character can undoubtedly present prob-len7s of grave import to top management. But in this regard it mustbe borne in mind that the American foreman is, by and large, one ofthe truly fine creations of our industrial age.Skilled in his chosencraft beyond his fellows, endowed with resourcefulness and industry,gifted in the ways of men and machines, he is not without loyalty to,his employer and to the system of free enterprise which has givenhim the opportunity to be what-lie is and what he may yet become.Such-men are not easily given to intemperate actions.They are notthe enemies of American industry, they are among its greatest cham-pions, nor are they the least of its fabulous assets.The right of management to manage is fundamental in our indus-trial democracy. It requires for its successful realization the employ-ment of highly developed techniques demanding the undivided loyaltyof all levels of supervisory personnel.When dealing with rank and]file employees as a representative of management there can be no room,for compromise in loyalty on the part of the supervisor. In his ca-pacity as managerial agent he must be resplendent in his devotion to,the successful operation of the industrial enterprise of which he isa part.Any collective bargaining relationship into which he mayenter in his role of "employee" must give full weight to this funda-mental consideration.Any contrary view may well destroy the vital-ity of American industrial management.The continued assumption by the supervisory employees in thiscase of their unquestioned obligations to management in dealing withthe rank and file does not in my opinion divest them of their right as"employees" within the meaning of the Act to bargain collectively overconditions oftheir otan employmmaent.It is apparently sometimes for-gotten that foremen too are confronted daily with the same complex.problems of living in a highly competitive industrial world as aretheir subordinates.If the resolution of these problems requires thatthey indulge in concerted activities with fellow employees of com-parable status, or the utilization of established collective bargainingtechniques, they should not be denied the protection of the Act so,long as their bargaining activities are completely isolated from thoseof rank and file employees.There need be no inconsistency in a fore-man being an active member of a certified union devoted exclusivelyto the improved welfare of supervisory employees and at the same.time being a loyal and competent representative of management in-fulfilling the responsibilities of his position.Nor does the granting of this petition weaken the power of theBoard in protecting the bargaining activities of the millions of rankand file employees whose interests under the Act must remain ourprimary concern.The doctrine of imputation remains unassailed asa shield against the unlawful conduct of a minority of employers seek- 14DECISIONSOF NATIONALLABOR RELATIONS BOARDing to destroy their lawful union activities through the agency ofsupervisory employees.The foreman continues to be the unquestionedrepresentative of managementin his dealings with rankand file em-ployees and his strict adherence to the rule of fidelity is unthreatenedby conflicting loyalties to subordinates who are his union brothers.As I have indicated, my concurrence in the direction of this electionhas been prompted by the conclusion, inescapable in the record, beforeus, that the petitioningunion isin every sense anindependentorgani-zation committed to remain so by the provisions of its constitution.If in due course the supervisory employees in the proposed unit electto choose the petitioning union as their bargaining representative andcertification subsequently should issue from this Board, I am of theopinion that the continuance of such certification should be dependentupon strict adherence by the union to its present independent charac-ter and upon its assiduous avoidance of any action which could leadto the conclusion that it has joined itself with the interests and acti-vities of any union representing rank and file employees.Knowledgeof any conduct to the contrary will result in my earnest recommenda-tion to my colleagues that certification be withdrawn forthwith.